COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00015-CR


RYAN MATTHEW PENA                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure.2 Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this




      1
       See Tex. R. App. P. 47.4.
      2
        Although appellant did not sign the motion, it is supported by his sworn
affidavit.
motion, we grant the motion and dismiss the appeal.   See Tex. R. App. P.

42.2(a), 43.2(f).

                                             PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 13, 2013